 1   LIONEL Z. GLANCY (#134180)
     KEVIN F. RUF (#136901)
 2   GLANCY PRONGAY & MURRAY LLP
     1925 Century Park East, Suite 2100
 3   Los Angeles, CA 90067
     Telephone: (310) 201-9150
 4   Facsimile: (310) 201-9160
     Email: info@glancylaw.com
 5
     Attorneys for Plaintiffs in Teamsters Local 237
 6   Welfare Fund and Teamsters Local 237 Retirees’
 7   Benefit Fund et al. v. Gilead Sciences Inc. et al.,
     3:19-cv-03142
 8
                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
       PETER STALEY; STEVE FULLER; GREGG
11     S. GONSALVES, PhD; BRENDA EMILY
       GOODROW; ANDREW R. SPIELDENNER,                     Case No. 3:19-cv-2573-EMC
12     PhD; ROBERT J. VAZQUEZ; JASON
       WALKER; MICHAEL WARNER; JACOB                       ADMINISTRATIVE MOTION TO
13     ZYDONIS; FRATERNAL ORDER OF                         CONSIDER WHETHER CASES
       POLICE, FORT LAUDERDALE LODGE 31,                   SHOULD BE RELATED PURSUANT
14
       INSURANCE TRUST FUND; and SERVICE                   TO CIVIL LOCAL RULES 3-12 AND 7-
15     EMPLOYEES INTERNATIONAL UNION,                      11
       LOCAL NO. 1 HEALTH FUND, on behalf of
16     themselves and all others similarly situated.
17                                        Plaintiffs,
                          v.
18

19     GILEAD SCIENCES, INC.; GILEAD
       HOLDINGS, LLC; GILEAD SCIENCES,
20     LLC; GILEAD SCIENCES IRELAND UC;
       BRISTOL-MYERS SQUIBB COMPANY; E.
21     R. SQUIBB & SONS, L.L.C.; JAPAN
22     TOBACCO, INC.; JAPAN TOBACCO
       INTERNATIONAL U.S.A., INC.; AKROS
23     PHARMA INC.; JANSSEN R&D IRELAND;
       and JOHNSON & JOHNSON, INC.,
24
                                          Defendants.
25

26

27

28

     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                            CASE NO. 19-cv-2573-EMC
 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2             PLEASE TAKE NOTICE that Plaintiffs Teamsters Local 237 Welfare Fund and

 3   Teamsters Local 237 Retirees’ Benefit Fund submit this Administrative Motion to Consider

 4   Whether Cases Should Be Related pursuant to Civil Local Rules 3-12 and 7-11.

 5                                               ARGUMENT

 6             This Administrative Motion is made on the grounds that the above-captioned action

 7   (the “Staley Action”) involves substantially duplicative or overlapping parties, and concerns

 8   the same wrongful acts, conduct, and occurrences, as Teamsters Local 237 Welfare Fund and

 9   Teamsters Local 237 Retirees’ Benefit Fund et. al. v. Gilead Sciences, Inc., 3:19-cv-03142 (the

10   “Teamsters Action”, the complaint in the Teamsters Action is attached as Exhibit A hereto).

11   The Teamsters Action also involves substantially duplicative or overlapping parties, and

12   concerns the same wrongful acts, conduct, and occurrences, as Snipe et al. v. Gilead Sciences,

13   Inc., 3:19-cv-2734-EMC (the “Snipe Action”), which has already been related to the Staley

14   Action.

15             All cases are proposed class actions filed on behalf of indirect purchasers of various

16   HIV drugs. The cases allege that defendants engaged in unlawful, anticompetitive conduct

17   concerning these drugs sold in the United States.

18             Civil Local Rule 3-12 provides that actions are related when:

19             (1)   The actions concern substantially the same parties, property, transaction, or event;

20                   and

21             (2)   It appears likely that there will be an unduly burdensome duplication of labor and

22                   expense, or conflicting results, if the cases are conducted before different Judges.

23             Here, the cases satisfy both of the elements of Rule 3-12. Each filed complaint names

24   the same defendants.1 Each complaint alleges that the same unlawful conduct by defendants

25   gives rise to violations of U.S. antitrust laws.2 Each complaint asserts class allegations on

26
     1
         See e.g., Teamsters Action Complaint at ¶¶ 19-34, Staley Action Complaint at ¶¶ 29-44.
27   2
         See Teamsters Action Complaint at ¶¶ 1-15, Staley Action Complaint at ¶¶ 1-15.
28
                                      -1-
     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                            CASE NO. 19-cv-2573-EMC
 1   behalf of purchasers of certain HIV drugs in the United States for the time period of May 14,

 2   2015 to the present.3

 3            Additionally, when the Teamsters Action was filed, the Staley Action was listed as a

 4   related case on the Civil Cover Sheet. [3:19-cv-3142, ECF No. 1-1].

 5            It is clear that duplicative motions and discovery would result if these multiple cases all

 6   proceeded independently, as the cases raise the same questions of fact and law. In contrast,

 7   consolidation before a single judge will allow conservation of the parties’ resources and

 8   judicial resources, and avoid the potential for conflicting results.

 9                                            CONCLUSION

10            In light of the closely related nature of the cases identified herein, Plaintiffs in the

11   Teamsters Action respectfully request that the case be deemed related to the Staley and Snipe

12   Actions and that the case be assigned to the Honorable Edward M. Chen, the Judge assigned to

13   the Staley and Snipe Actions.

14

15   Dated: June 12, 2019                           GLANCY PRONGAY & MURRAY LLP

16                                                  By: s/ Kevin F. Ruf
                                                    Lionel Z. Glancy (#134180)
17                                                  Kevin F. Ruf (#136901)
                                                    1925 Century Park East, Suite 2100
18
                                                    Los Angeles, CA 90067
19                                                  Telephone: (310) 201-9150
                                                    Facsimile: (310) 201-9160
20                                                  Email: info@glancylaw.com
21                                                  Attorneys for Plaintiffs in Teamsters Local 237
22                                                  Welfare Fund and Teamsters Local 237 Retirees’
                                                    Benefit Fund et al. v. Gilead Sciences Inc. et al.,
23                                                  3:19-cv-03142

24

25

26

27   3
         See Snipe Action Complaint at ¶ 401, Staley Action Complaint at ¶ 411.
28
                                      -2-
     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                            CASE NO. 19-cv-2573-EMC
                         PROOF OF SERVICE BY ELECTRONIC POSTING
 1

 2          I, the undersigned say:

 3          I am not a party to the above case, and am over eighteen years old. On June 12, 2019, I

 4   served true and correct copies of the foregoing document, by posting the document

 5   electronically to the ECF website of the United States District Court for the Northern District

 6   of California, for receipt electronically by the parties listed on the Court’s Service List.

 7          I affirm under penalty of perjury under the laws of the United States of America that

 8   the foregoing is true and correct. Executed on June 12, 2019, at Los Angeles, California.

 9
                                                    /s/ Kevin F. Ruf
10                                                  Kevin F. Ruf
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
